Citation Nr: 1710648	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a September 2015 hearing.  A transcript is of record.  The Board previously considered and remanded this issue in November 2015.


FINDINGS OF FACT

The evidence shows that as a result of the Veteran's service-connected peripheral neuropathy and heart disability he is unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Typically, a veteran must meet specified disability rating thresholds to qualify for TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran is service-connected for coronary artery disease, diabetes mellitus II, and diabetic peripheral neuropathy in both lower extremities.  His combined disability rating is 80 percent.  See  38 C.F.R. § 4.25.  Thus, he meets the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).    

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Board reviewed the evidence and finds that the Veteran is unemployable for VA purposes.  See 38 C.F.R. § 4.16.

The evidence shows that the Veteran's service-connected peripheral neuropathy and coronary artery disease prevent him from securing or following a substantially gainful occupation.  His education and work history demonstrate the training for skilled labor and retail work.  His military occupational specialty was cook.  See DD-214.  In his application for TDIU, the Veteran reported that he completed four years of high school, worked for a grocery store for 46 years, and had a baking apprenticeship.  During the Board hearing and the February 2016 examination, the Veteran indicated that at the grocery store, he did pricing with computers but it required him to reach, change labels, stoop, and walk around.  

VA medical opinions and lay statements show effects on the Veteran's employment abilities from his service-connected coronary artery disease and peripheral neuropathy.  First, the March 2012 examiner opined that the Veteran's neuropathy impacted his work because of pain and numbness affecting his ambulation.  The Veteran's wife wrote that the Veteran could no longer work or do leisure activities because of his diabetic neuropathy causing pain and falls.  See March 2014 correspondence.  The October 2015 examiner opined that the Veteran's neuropathy impacted his ability to work, particularly with physical duties, because of issues with general ambulation and required use of a walker.  Additionally, the examiner found that the Veteran's heart condition impacted his ability to work through reduced exercise tolerance, but his diabetes, blood glucose management, did not have an effect on his work.   

The February 2016 examiner also found no impact on employment from diabetes in-and-of itself but found impacts on the ability to work from diabetic peripheral neuropathy and the heart condition.  The examiner explained that the Veteran's heart condition caused moderate adverse impact on occupational functioning by causing him to experience dyspnea on exertion with increased activity.  The examiner further explained that the Veteran's peripheral neuropathy resulted in moderately-severe adverse impact on his occupational functioning by significantly limiting his standing, walking, bending, and stooping, causing weakness and balance problems, and requiring a walker for ambulation.  His previous job in the grocery store involved pricing items on the floor of the store, which would require bending, stooping, and possibly kneeling; he would not be able to perform that or a similar job requiring those activities.  See February 2016 examination.  

The 2015 and 2016 examiners opined that the Veteran was not unemployable because he could do sedentary work.  The Board notes that medical evaluations are probative to understanding the level of functional impairment, but the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Based on the Veteran's high school education and the fact that his 40-plus year work history was limited to employment at a grocery store, the Board finds that he does not likely have the requisite training to obtain sedentary work.  As such, his service-connected disabilities are found to render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).


	(CONTINUED ON NEXT PAGE)


ORDER

Compensation based on TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


